Order affirmed, with $10 costs and disbursements. Memorandum: The provisions of this policy, when read together, indicate that the defendant-appellant has assumed the obligation to defend plaintiff - respondent against accidents within the scope of division 1 of the definition of hazards, arising out of its operations at the Community Grill. However, in view of the fact that this particular accident occurred after plaintiff’s operations had been completed or abandoned, it is equally clear that the policy does not provide coverage for loss arising therefrom, unless the accident arose out of “ (a) pick-up and delivery, (b) the existence of tools, uninstalled equipment and abandoned or unused materials”. Since the essential question was whether the ammonia or the unpurged ammonia tank, the existence of which gave rise to the accident, are to be considered as abandoned or mused materials within the meaning and scope of the policy, we think the determination of that question should await the full development on the trial of the facts and circumstances in connection therewith. All concur, except Taylor, P. J., who dissents and votes for reversal and for granting the motion on the ground that the risk was not covered under the policy. (Appeal from an order denying defendant’s motion for summary judgment dismissing the complaint in an action under a liability policy.) Present — Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ. [See 282 App. Div. 829.]